Citation Nr: 0837749	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005, the Board remanded the claim of entitlement 
to service connection for diabetes mellitus, to include as 
due to herbicide exposure for further development.  

As noted in the previous Board remand, in his September 2004 
hearing, the veteran testified that he was assigned to A 
Battery, 2nd Battalion, 76th Artillery Unit from August 1968 
to March 1969 during active service.  He stated that although 
his unit was not stationed in the Demilitarized Zone (DMZ), 
he camped at a location right along the DMZ approximately 8 
or 9 times during his service.  Each stay at this campsite 
lasted approximately one week.  The veteran contends that he 
was exposed to herbicides when his unit camped along the DMZ. 

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ, although there is no indication that the 
herbicide was sprayed in the DMZ itself.  Both the 2nd and 
7th Infantry Divisions, United States Army, had elements in 
the affected area at the time Agent Orange was being used.  
However, field artillery, signal and engineer troops also 
were supplied as support personnel to various elements of 
those Infantry Divisions during the time of the confirmed use 
of Agent Orange.

The January 2005 remand instructed the AMC/RO to obtain 
available service personnel records as well as a unit history 
from the A Battery, 2d Battalion, 76th Artillery to which the 
veteran was assigned from May 1968 to March 1969, to 
determine whether his unit supported one of the larger units 
recognized as being stationed in the Demilitarized Zone (DMZ) 
in Korea.  

While the veteran's available service personnel records 
appear to have been associated with the claims file, there 
was no attempt to obtain the unit records of the A Battery, 
2d Battalion, 76th Artillery.  While an initial request was 
made to the JSRCC/CURR asking for any documents showing 
exposure to herbicides - none of which were found.  The AMC 
also contacted the JSRCC/CURR, however, the request was not 
properly completed, thus the JSRCC/CURR did not consider it a 
valid request and did not conduct a search for the veteran's 
unit records.  Another request was never made.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
January 2005 Board remand.  As such, a valid request for the 
veteran's unit records should be attempted.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should further develop the 
veteran's claim of exposure to 
herbicides while stationed in Korea 
from May 1968 to March 1969.  The unit 
history for the 2d Battalion, 76th 
Artillery during this time period 
should be obtained for the purpose of 
determining whether this unit supported 
one of the larger units recognized as 
being stationed in the area where Agent 
Orange was used along the DMZ.  
Specifically, the RO should submit the 
request in the form of a hard copy 
letter via mail or fax (703-428-6743) 
to JSRCC/CURR, providing the veteran's 
unit of assignment from May 1968 to 
March 1969.  All reasonable efforts 
should be made to verify the veteran's 
exposure to herbicides as a member of 
the 2d Battalion, 76th Artillery.  
Records, if any, should be associated 
with the claims file.  If no records 
can be found, or if they have been 
destroyed, ask for specific 
confirmation of that fact.

2.	After obtaining the necessary 
authorizations, the RO should request 
the veteran's current treatment records 
(if any) for the veteran's diagnosed 
diabetes mellitus.  Any records should 
be associated with the claims file.

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




